Title: To John Adams from Sarsfield, 7 May 1778
From: Sarsfield, Guy Claude, Comte de
To: Adams, John


     
      Sir
      rue pot de fer May the 7th 1778
     
     The Bearer is a Surgeon whom I take the liberty of recommanding to you. He wishes very much to settle in North America and though there is a good faundation to hope that the call for the service he is Able to make will be Lessened againn the End of the next Summer, however he may yet find Some employement and after the peace, be a usefull neighbour in Boston or Some other town.
     I write this Day to Dr. Franklin in his favour and I desire you Sir to be so good as to facilitate as much as you Can Conveniently the Success of Mr. Tessier’s (Such is the name of the young man) Wishes. I am With the most Sincere Attachment Sir Your most humble & obedient Servant
     
      Sarsfield
     
    